DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 are present in this application.  Claims 1-5 are pending in this office action.  

Drawings
The drawings received on 23 March 2021 are accepted by the Examiner.

Priority 
Applicant’s claim to foreign priority 2018-182978, filed 09/27/2018 has been acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

This Office Action is Non-Final.

Claim Objection
Claims 1 and 4 are objected to because of the following informalities:  In claim 1, lines 6-7, the phrase “the multiple required specifications” is ambiguous because “a required specification” was previously recited.  The claim should be clear.  Similar issue exists in claim 4.   
In claim 1, the terms “highly”, “adaptively”, “medium”, “low”, are recited however, the terms are ambiguous.  Similar problem exists in claims 2-5. 
Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a data supplementing unit for”, “an authoring unit for”, “a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).

In the instant case, Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a highly detailed map. 
Regarding representative claims 1, 4 and 5 the limitation of “a data supplementing step”, “authoring step”, “reliability determining step”, “reliability registration step”, all are processes, that under broadest reasonable interpretation, covers performance of the limitation in the mind and/or covers performance of certain methods of organizing human activities.  That is, nothing in the claim element precludes the steps from practically being performed by a human mentally or with pen and paper and/or covers performance of certain methods of organizing human activities. For example, but for the language, “a highly detailed map”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in a human mentally or with pen and paper and/or covers performance of certain methods of organizing human activities. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application.  Thus, the claims are abstract.
The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed
invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levinson (US 9,612,123 B1).

Regarding claim 1, Levinson discloses a system of highly detailing map data for correcting a data format and a detail level of the map data adaptively to a required specification of a distribution destination (see Levinson col. 4, lines 25-30, FIG. 36 is a diagram depicting a mapping engine configured to generate mapping data adaptively for autonomous vehicles responsive to changes in physical environments; see Levinson col. 37, lines 59-64, Map data 3659 may be transmitted to autonomous vehicle 3630 for storage in map repository 3605a and for use to facilitate localization as well as other functionalities; mapping engine 3654 may include one or more of the following: see Levinson col. 40, lines 29-34, an integrator 3651 to integrate sensor data, a calibrator 3652 to calibrate sensor data, a data change detector 3653 to detect changes in portions of map data, a tile generator 3656 to generate formatted map data, and a data change manager 3657 to manage implementation of changed map data, according to various examples), comprising:
a data supplementing unit for supplementing medium-/low detail map data to make the map data highly detailed (see Levinson col. 38, lines 40-50, Based on the changed portion of an environment, the autonomous vehicle controller may implement varying proportional amounts of map data in map repository 3605a and locally-generated map data to optimize localization. For example, an autonomous vehicle controller may generate hybrid map data composed of both remotely-generated map data and locally-generated map data to optimize the determination of the location or local pose of autonomous vehicle 3630. Further, an autonomous vehicle controller, upon detecting variation data, may cause transmission (at various bandwidths or data rates) of varying amounts of sensor-based data or other data to autonomous vehicle service platform);
an authoring unit for editing the map data adaptively to the multiple required specifications of the distribution destination which differ at least in one of the data format and the detail level (see Levinson col. 38, line 58-col. 39,  lines 1-10, subsets of sensor data 3607a, 3607b, 3607c, and 3607n may be transmitted (e.g., at appropriate data rates) to, for example, modify map data to form various degrees of updated map data in real-time (or near real-time), and to further perform one or more of the following: (1) evaluate and characterize differences in map data, (2) propagate updated portions of map data to other autonomous vehicles in the fleet, (3) generate a notification responsive to detecting map data differences to a tele-operator computing device, (4) generate a depiction of the environment (and the changed portion thereof), as sensed by various sensor devices 3604a, 3604b, 3604c, and 3604n, to display at any sufficient resolution in a user interface of a teleoperator computing device. Note that the above-described examples are not limiting, and any other map-related functionality for managing a fleet of autonomous vehicles may be implemented using mapping engine 3654 in view of detected changes in physical environments relative to map data); and
a database for accumulating the map data edited by the authoring unit to allow distribution of the map data as versatile data (see Levinson col. 41, line 64-col. 42, lines 1-6, data change detector 3653 may detect that another number of data sets, including data set 3655b, includes data representing the presence of external objects in portions of map data 3665 of 3-D model data 3661, whereby portions of map data 3665 coincide with portions of map data 3664 at different times. Therefore, data change detector 3653 may detect changes in map data, and may further adaptively modify map data to include the changed map data (e.g., as updated map data); see Levinson col. 41, lins 21-64, Mapping engine 3654 is configured to provide map data 3659 to map data repository 3605a in reference data repository 3605. Mapping engine 3654 may be configured to apply the change in map data to form updated three-dimensional ("3-D") map data as reference data for transmission to reference data stores (i.e., repositories) in a fleet of autonomous vehicles.

Regarding claim 2, Levinson discloses a reliability evaluation unit for information communication with the distribution destination, and allowing evaluation of reliability indicating a degree to which the versatile data distributed from the database are adapted to the required specification (see Levinson col. 12, lines 55-67, local map generator 440, either individually or in collaboration with localizer 468, may be configured to generate map and/or reference data based on simultaneous localization and mapping ("SLAM") or the like. Note that localizer 468 may implement a "hybrid" approach to using map data, whereby logic in localizer 468 may be configured to select various amounts of map data from either map data repository 405a or local map data from local map generator 440, depending on the degrees of reliability of each source of map data. Therefore, localizer 468 may still use out-of-date map data in view of locally-generated map data); and
see Levinson col. 12, lines 55-67, local map generator 440, either individually or in collaboration with localizer 468, may be configured to generate map and/or reference data based on simultaneous localization and mapping ("SLAM") or the like. Note that localizer 468 may implement a "hybrid" approach to using map data, whereby logic in localizer 468 may be configured to select various amounts of map data from either map data repository 405a or local map data from local map generator 440, depending on the degrees of reliability of each source of map data. Therefore, localizer 468 may still use out-of-date map data in view of locally-generated map data).

Regarding claim 3, Levinson discloses wherein: the distribution destination is an onboard machine of an automatic drive vehicle (see Levinson col. 4, lines 25-30, FIG. 36 is a diagram depicting a mapping engine configured to generate mapping data adaptively for autonomous vehicles responsive to changes in physical environments);
a reliability determination unit is further provided between the reliability evaluation unit and the reliability registration unit (see Levinson col. 38, line 58-col. 39,  lines 1-10, subsets of sensor data 3607a, 3607b, 3607c, and 3607n may be transmitted (e.g., at appropriate data rates) to, for example, modify map data to form various degrees of updated map data in real-time (or near real-time), and to further perform one or more of the following: (1) evaluate and characterize differences in map data, (2) propagate updated portions of map data to other autonomous vehicles in the fleet, (3) generate a notification responsive to detecting map data differences to a tele-operator computing device, (4) generate a depiction of the environment (and the changed portion thereof), as sensed by various sensor devices 3604a, 3604b, 3604c, and 3604n, to display at any sufficient resolution in a user interface of a teleoperator computing device. Note that the above-described examples are not limiting, and any other map-related functionality for managing a fleet of autonomous vehicles may be implemented using mapping engine 3654 in view of detected changes in physical environments relative to map data), 
the reliability determination unit determining the reliability as an index indicating whether or not the versatile data are adapted to the automatic drive vehicle based on a result of comparison between a supplementary rate calculated as a degree of a need for the data supplementation and a threshold value (see Levinson col. 12, lines 55-67, local map generator 440, either individually or in collaboration with localizer 468, may be configured to generate map and/or reference data based on simultaneous localization and mapping ("SLAM") or the like. Note that localizer 468 may implement a "hybrid" approach to using map data, whereby logic in localizer 468 may be configured to select various amounts of map data from either map data repository 405a or local map data from local map generator 440, depending on the degrees of reliability of each source of map data. Therefore, localizer 468 may still use out-of-date map data in view of locally-generated map data); and if the reliability determination unit determines that the reliability is highly accurate, the reliability registration unit updates a registered content of the reliability in association with the versatile data (see Levinson col. 14, lines 13-17, vehicle data controller 408 can control the rate at which local map data is received into autonomous vehicle service platform 408 as well as the frequency at which map updater 406 performs updating of the map data; see Levinson col. 14, lines 23-37, Autonomous vehicle fleet manager 703 is configured to coordinate the dispatching of autonomous vehicles 730 to optimize multiple variables, including an efficient use of battery power, times of travel, whether or not an air-conditioning unit in an autonomous vehicle 730 may be used during low charge states of a battery, etc., any or all of which may be monitored in view of optimizing cost functions associated with operating an autonomous vehicle service. An algorithm may be implemented to analyze a variety of variables with which to minimize costs or times of travel for a fleet of autonomous vehicles).

Regarding claim 4, Levinson discloses a high-detail map data server for distributing input map data having a data format and a detail level corrected adaptively to a required specification of a distribution destination (see Levinson col. 4, lines 25-30, FIG. 36 is a diagram depicting a mapping engine configured to generate mapping data adaptively for autonomous vehicles responsive to changes in physical environments; see Levinson col. 37, lines 59-64, Map data 3659 may be transmitted to autonomous vehicle 3630 for storage in map repository 3605a and for use to facilitate localization as well as other functionalities; mapping engine 3654 may include one or more of the following: see Levinson col. 40, lines 29-34, an integrator 3651 to integrate sensor data, a calibrator 3652 to calibrate sensor data, a data change detector 3653 to detect changes in portions of map data, a tile generator 3656 to generate formatted map data, and a data change manager 3657 to manage implementation of changed map data, according to various examples),
comprising:
a data supplementing unit for supplementing medium-/low detail map data to make the map data highly detailed (see Levinson col. 38, lines 40-50, Based on the changed portion of an environment, the autonomous vehicle controller may implement varying proportional amounts of map data in map repository 3605a and locally-generated map data to optimize localization. For example, an autonomous vehicle controller may generate hybrid map data composed of both remotely-generated map data and locally-generated map data to optimize the determination of the location or local pose of autonomous vehicle 3630. Further, an autonomous vehicle controller, upon detecting variation data, may cause transmission (at various bandwidths or data rates) of varying amounts of sensor-based data or other data to autonomous vehicle service platform);
an authoring unit for editing the map data adaptively to the multiple required specifications of the distribution destination, which differ at least in one of the data format and the detail level (see Levinson col. 38, line 58-col. 39,  lines 1-10, subsets of sensor data 3607a, 3607b, 3607c, and 3607n may be transmitted (e.g., at appropriate data rates) to, for example, modify map data to form various degrees of updated map data in real-time (or near real-time), and to further perform one or more of the following: (1) evaluate and characterize differences in map data, (2) propagate updated portions of map data to other autonomous vehicles in the fleet, (3) generate a notification responsive to detecting map data differences to a tele-operator computing device, (4) generate a depiction of the environment (and the changed portion thereof), as sensed by various sensor devices 3604a, 3604b, 3604c, and 3604n, to display at any sufficient resolution in a user interface of a teleoperator computing device. Note that the above-described examples are not limiting, and any other map-related functionality for managing a fleet of autonomous vehicles may be implemented using mapping engine 3654 in view of detected changes in physical environments relative to map data);
a database for accumulating the map data edited by the authoring unit to allow distribution of the map data as versatile data (see Levinson col. 41, line 64-col. 42, lines 1-6, data change detector 3653 may detect that another number of data sets, including data set 3655b, includes data representing the presence of external objects in portions of map data 3665 of 3-D model data 3661, whereby portions of map data 3665 coincide with portions of map data 3664 at different times. Therefore, data change detector 3653 may detect changes in map data, and may further adaptively modify map data to include the changed map data (e.g., as updated map data); see Levinson col. 12, lines 39-50, dynamic objects may be detected and tracked independently of map data (i.e., in the absence of map data). In some instances, 2D map data and 3D map data may be viewed as "global map data" or map data that has been validated at a point in time by autonomous vehicle service platform 401. As map data in map data repository 405a may be updated and/or validated periodically, a deviation may exist between the map data and an actual environment in which the autonomous vehicle is positioned. Therefore, localizer 468 may retrieve locally-derived map data generated by local map generator 440 to enhance localization);
see Levinson col. 12, lines 55-67, local map generator 440, either individually or in collaboration with localizer 468, may be configured to generate map and/or reference data based on simultaneous localization and mapping ("SLAM") or the like. Note that localizer 468 may implement a "hybrid" approach to using map data, whereby logic in localizer 468 may be configured to select various amounts of map data from either map data repository 405a or local map data from local map generator 440, depending on the degrees of reliability of each source of map data. Therefore, localizer 468 may still use out-of-date map data in view of locally-generated map data); and
a reliability reception unit for registering the reliability in the database in association with the versatile data individually in response to reception of an evaluation from the distribution destination with respect to the versatile data distributed from
the database (see Levinson col. 38, line 58-col. 39,  lines 1-10, subsets of sensor data 3607a, 3607b, 3607c, and 3607n may be transmitted (e.g., at appropriate data rates) to, for example, modify map data to form various degrees of updated map data in real-time (or near real-time), and to further perform one or more of the following: (1) evaluate and characterize differences in map data, (2) propagate updated portions of map data to other autonomous vehicles in the fleet, (3) generate a notification responsive to detecting map data differences to a tele-operator computing device, (4) generate a depiction of the environment (and the changed portion thereof), as sensed by various sensor devices 3604a, 3604b, 3604c, and 3604n, to display at any sufficient resolution in a user interface of a teleoperator computing device. Note that the above-described examples are not limiting, and any other map-related functionality for managing a fleet of autonomous vehicles may be implemented using mapping engine 3654 in view of detected changes in physical environments relative to map data).


Regarding claim 5, Levinson discloses a method of highly detailing map data, allowing a computer to execute a program to distribute input map data having a data format and a detail level corrected adaptively to a required specification which differs for each device of a distribution destination (see Levinson col. 4, lines 25-30, FIG. 36 is a diagram depicting a mapping engine configured to generate mapping data adaptively for autonomous vehicles responsive to changes in physical environments; see Levinson col. 37, lines 59-64, Map data 3659 may be transmitted to autonomous vehicle 3630 for storage in map repository 3605a and for use to facilitate localization as well as other functionalities; mapping engine 3654 may include one or more of the following: see Levinson col. 40, lines 29-34, an integrator 3651 to integrate sensor data, a calibrator 3652 to calibrate sensor data, a data change detector 3653 to detect changes in portions of map data, a tile generator 3656 to generate formatted map data, and a data change manager 3657 to manage implementation of changed map data, according to various examples), comprising:
data supplementing step in which a data supplementing unit supplements medium-/low-detail map data to make the map data highly detailed (see Levinson col. 38, lines 40-50, Based on the changed portion of an environment, the autonomous vehicle controller may implement varying proportional amounts of map data in map repository 3605a and locally-generated map data to optimize localization. For example, an autonomous vehicle controller may generate hybrid map data composed of both remotely-generated map data and locally-generated map data to optimize the determination of the location or local pose of autonomous vehicle 3630. Further, an autonomous vehicle controller, upon detecting variation data, may cause transmission (at various bandwidths or data rates) of varying amounts of sensor-based data or other data to autonomous vehicle service platform);
authoring step in which an authoring unit performs an editing process to enhance versatility of the input map data (see Levinson col. 38, line 58-col. 39,  lines 1-10, subsets of sensor data 3607a, 3607b, 3607c, and 3607n may be transmitted (e.g., at appropriate data rates) to, for example, modify map data to form various degrees of updated map data in real-time (or near real-time), and to further perform one or more of the following: (1) evaluate and characterize differences in map data, (2) propagate updated portions of map data to other autonomous vehicles in the fleet, (3) generate a notification responsive to detecting map data differences to a tele-operator computing device, (4) generate a depiction of the environment (and the changed portion thereof), as sensed by various sensor devices 3604a, 3604b, 3604c, and 3604n, to display at any sufficient resolution in a user interface of a teleoperator computing device. Note that the above-described examples are not limiting, and any other map-related functionality for managing a fleet of autonomous vehicles may be implemented using mapping engine 3654 in view of detected changes in physical environments relative to map data);
reliability determination step of determining reliability in accordance with a supplementary rate contained in supplementary data used for the data supplementation see Levinson col. 38, line 58-col. 39,  lines 1-10, subsets of sensor data 3607a, 3607b, 3607c, and 3607n may be transmitted (e.g., at appropriate data rates) to, for example, modify map data to form various degrees of updated map data in real-time (or near real-time), and to further perform one or more of the following: (1) evaluate and characterize differences in map data, (2) propagate updated portions of map data to other autonomous vehicles in the fleet, (3) generate a notification responsive to detecting map data differences to a tele-operator computing device, (4) generate a depiction of the environment (and the changed portion thereof), as sensed by various sensor devices 3604a, 3604b, 3604c, and 3604n, to display at any sufficient resolution in a user interface of a teleoperator computing device. Note that the above-described examples are not limiting, and any other map-related functionality for managing a fleet of autonomous vehicles may be implemented using mapping engine 3654 in view of detected changes in physical environments relative to map data); and
reliability registration step for readably registering the reliability in the database in association with the versatile data having the versatility enhanced (see Levinson col. 14, lines 13-17, vehicle data controller 408 can control the rate at which local map data is received into autonomous vehicle service platform 408 as well as the frequency at which map updater 406 performs updating of the map data; see Levinson col. 14, lines 23-37, Autonomous vehicle fleet manager 703 is configured to coordinate the dispatching of autonomous vehicles 730 to optimize multiple variables, including an efficient use of battery power, times of travel, whether or not an air-conditioning unit in an autonomous vehicle 730 may be used during low charge states of a battery, etc., any or all of which may be monitored in view of optimizing cost functions associated with operating an autonomous vehicle service. An algorithm may be implemented to analyze a variety of variables with which to minimize costs or times of travel for a fleet of autonomous vehicles).


Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone  number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164